UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22690 Tortoise Energy Independence Fund, Inc. (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) Terry C. Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: July 1, 2015 - June 30, 2016 Item 1. Proxy Voting Record. Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Fidelity® Institutional Money Market Funds Money Market Portfolio Class I 11/18/2015 FMPXX A vote for election of the following nominees: 1. Elizabeth S. Acton 2. John Engler 3. Albert R. Gamper, Jr. 4. Robert F. Gartland 5. Abigail P. Johnson 6. Arthur E. Johnson 7. Michael E. Kenneally 8. James H. Keyes 9. Marie L. Knowles 10. Geoffrey A. von Kuhn For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Royal Dutch Shell PLC 1/27/2016 RDS/A To approve the acquisition of BG Group plc by the Company, as more particularly described in the Notice of General Meeting. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Targa Resources Partners, LP 2/12/2016 87611X105 NGLS To consider and vote upon a proposal to approve the Agreement and Plan of Merger, dated as of November 2, 2015. For For Issuer To consider and vote upon, on an advisory, non-binding basis, the compensation payments that may be paid or become payable to the Partnership's named executive officers in connection with the Merger which is refered to as "TRP Compensation Proposal." For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source BP P.L.C. 4/14/2016 BP To receive the directors' annual report and accounts. For For Issuer To receive and approve the directors' remuneration report. For For Issuer To re-elect Mr. R. W. Dudley as a dirctor. For For Issuer To re-elect Dr. B. Gilvary as a director. For For Issuer To re-elect Mr. P. M. Anderson as a director. For For Issuer To re-elect Mr. A. Boeckmann as a director. For For Issuer To re-elect Admiral F. L. Bowman as a director. For For Issuer To re-elect Mrs. C. B. Carroll as a director. For For Issuer To re-elect Mr. I. E. L. Davis as a director. For For Issuer To re-elect Professor Dame Ann Dowling as a director. For For Issuer To re-elect Mr. B. R. Nelson as a director. For For Issuer To elect Mrs. P. R. Reynolds as a director. For For Issuer To elect Sir John Sawers as a director. For For Issuer To re-elect Mr. A. B. Shilston as a director. For For Issuer To re-elect Mr. C-H Svanberg as a director. For For Issuer To reappoint Ernst & Young LLP as auditors and to authorize the directors to fix their remuneration. For For Issuer To give limited authority to make political donations and incur political expenditure. For For Issuer To give limited authority to allot shares up to a specified amount. For For Issuer Special resolution: to give authority to allot a limited number of shares for cash free of pre-emption rights. For For Shareholder Special resolution: to give limited authority for the purchase of its own shares by the company. For For Shareholder Special resolution: to authorize the calling of general meetings (excluding annual general meetings) by notice of at least 14 clear days. For For Shareholder Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source EQT Corporation 4/20/2016 26884L109 EQT Election of Directors for term expiring in 2017: Vicky A. Bailey For For Issuer Election of Directors for term expiring in 2017: Philip G. Behrman Ph.D. For For Issuer Election of Directors for term expiring in 2017: Kenneth M. Burke For For Issuer Election of Directors for term expiring in 2017: A. Bray Cary, Jr. For For Issuer Election of Directors for term expiring in 2017: Maragret K. Dorman For For Issuer Election of Directors for term expiring in 2017: David L. Porges For For Issuer Election of Directorsfor term expiring in 2017: James E. Rohr For For Issuer Election of Directors for term expiring in 2017: Stephen A. Thorington For For Issuer Election of Directors for term expiring in 2017: Lee T. Todd, Jr. Ph.D. For For Issuer Election of Directors for term expiring in 2017: Christine J. Toretti For For Issuer Approval of a Non-Binding Resolution regarding the Compensation of Company's Named Executive Officers for 2015 (Say-on-Pay). For For Issuer Approval of the Company's 2016 Executive Short-Term Incentive Plan. For For Issuer Ratification of Appointment of Independent Registered Public Accounting Firm. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Magellan Midstream Partners, L.P. 4/21/2016 MMP Election of Directors: 1. Walter R. Arnheim 2. Patrick C. Eilers For For Issuer Amendment of Long-Term Incentive Plan For For Issuer Advisory Resolution to Approve Executive Compensation For For Issuer Ratification of Appointment of Independent Auditor For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source EOG Resources, Inc. 4/26/2016 26875P101 EOG Election of Directors: Janet F. Clark For For Issuer Election of Directors: Charles R. Crisp For For Issuer Election of Directors: James C. Day For For Issuer Election of Directors: H. Leighton Steward For For Issuer Election of Directors: Donald F. Textor For For Issuer Election of Directors: William R. Thomas For For Issuer Election of Directors: Frank G. Wisner For For Issuer To ratify the appointment by the Audit Committee of the Board of Directors of Deloitte & Touche LLP, independent registered public accounting firm, as auditors for the Company for the year ending December 31, 2016. For For Issuer To approve, by non-binding vote, the compensation of the Company's named executive officers. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Noble Energy, Inc. 4/26/2016 NBL 1A. Election of Director: Jeffrey L. Berenson For For Issuer 1B. Election of Director: Michael A. Cawley For For Issuer 1C. Election of Director: Edward F. Cox For For Issuer 1D. Election of Director: James E. Craddock For For Issuer 1E. Election of Director: Thomas J. Edelman For For Issuer 1F. Election of Director: Eric P. Grubman For For Issuer 1G. Election of Director: Kirby L. Hedrick For For Issuer 1H. Election of Director: David L. Stover For For Issuer 1I. Election of Director: Scott D. Urban For For Issuer 1J. Election of Director: William T. Van Kleef For For Issuer 1K.Election of Director: Molly K. Williamson For For Issuer 2. To ratify the appointment of the independent auditor by the Company's Audit Committee. For For Issuer 3. To approve, in an advisory vote, executive compensation. For For Issuer 4. To consider a stockholder proposal regarding proxy access, if properly presented at the meeting. Against For Shareholder 5. To consider a stockholder proposal regarding climate change, if properly presented at the meeting. Against For Shareholder Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Suncor Energy Inc. 4/28/2016 SU 1. Election of Directors 01 Patricia M. Bedient 02 Mel E. Benson 03 Jacynthe Cote 04 Dominic D'Alessandro 05. John D. Gass 06 John R. Huff 07 Maureen McCaw 08 Michael W. O'Brien 09 James W. Simpson 10 Eira M. Thomas 11 Steven W. Williams 12 Michael M. Wilson For For Issuer 2. Re-appointment of PricewaterhouseCoopers LLP as auditor of Suncor Energy Inc. for the ensuing year. For For Issuer 3. To accept the approach to executive compensation disclosed in the management proxy circular of Suncor Energy Inc. dated February 25, 2016. For For Issuer 4. To consider the shareholder proposal set fourth in Schedule A of the Management Proxy Circular of Suncor Energy Inc. dated February 25, 2016 regarding ongoing reporting on Suncor Energy Inc. dated February 25, 2016 regarding ongoing reporting on Suncor Energy Inc.'s initiatives respecting climate change. For For Shareholder 5. To consider the shareholder proposal set forth in Schedule B of the Management Proxy Circular of Suncor Energy Inc. dated February 25, 2016 regarding annual disclosure by Suncor Energy Inc. of lobbying-related matters. Against For Shareholder Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source DCP Midstream Partners, LP 4/28/2016 23311P100 DPM To approve the DCP Midstream Partners, LP 2016 Long-Term Incentive Plan (the "Plan"). For For Issuer To approve the adjournment of the special meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies in the event there are insufficient votes at the time of the special meeting to approve the Plan. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Occidental Petroleum Corporation 4/29/2016 OXY Election of Director: Spencer Abraham For For Issuer Election of Director: Howard I. Atkins For For Issuer Election of Director: Eugene L. Batchelder For For Issuer Election of Director: Stephen I. Chazen For For Issuer Election of Director: John E. Feick For For Issuer Election of Director: Margaret M. Foran For For Issuer Election of Director: Carlos M. Gutierrez For For Issuer Election of Director: Vicki A. Hollub For For Issuer Election of Director: William R. Klesse For For Issuer Election of Director: Avedick B. Poladian For For Issuer Election of Director: Elisse B. Walter For For Issuer Advisory Vote Approving Executive Compensation For For Issuer Ratification of Selection of KPMG LLP as Independent Auditors For For Issuer Review Public Policy Advocacy on Climate Against For Shareholder Carbon Legislation Impact Assessment Against For Shareholder Special Shareowner Meetings Against For Shareholder Methane Emmissions and Flaring Against For Shareholder Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Cabot Oil & Gas Corporation 5/4/2016 COG Election of Directors: Dorothy M. Ables For For Issuer Election of Directors: Rhys J. Best For For Issuer Election of Directors: Robert S. Boswell For For Issuer Election of Directors: Dan O. Dinges For For Issuer Election of Directors: Robert Kelley For For Issuer Election of Directors: W. Matt Ralls For For Issuer To ratify the appointment of the firm PricewaterhouseCoopers LLP as the independent registered public accounting firm for the Company for its 2016 fiscal year. For For Issuer To approve, by non-binding advisory vote, the compensation of the Company's named executive officers. For For Issuer To consider a shareholder proposal to provide a report on the Company's political contributions. Against For Shareholder To consider a shareholder proposal to amend the Company's "proxy access" bylaw. Against For Shareholder Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Anadarko Petroleum Corporation 5/10/2016 APC 1a. Election of Director: Anthony R. Chase For For Issuer 1B. Election of Director: Kevin P. Chilton For For Issuer 1C. Election of Director: H. Paulett Eberhart For For Issuer 1D. Election of Director: Peter J. Fluor For For Issuer 1E. Election of Director: Richard L. George For For Issuer 1F. Election of Director: Joseph W. Gorder For For Issuer 1G. Election of Director: John R. Gordon For For Issuer 1H. Election of Director: Sean Gourley For For Issuer 1I. Election of Director: Mark C. McKinley For For Issuer 1J. Election of Director: Eric D. Mullins For For Issuer 1K. Election of Director: R. A. Walker For For Issuer 2. Ratification of appointment of KPMG LLP as Independent Auditor. For For Issuer 3. Approve an amendment and restatement of the Anadarko Petroleum Corporation 2012 Omnibus Incentive Compensation Plan. For For Issuer 4. Advisory vote to approve named executive officer compensation. For For Issuer 5. Stockholder Proposal - Report on carbon risk. Against For Shareholder Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Targa Resources Corp. 5/17/2016 87612G101 TRGP Election of Directors: 1. Rene R. Joyce 2. Waters S. Davis, IV 3. Chris Tong For For Issuer Ratification of selection of independent auditors For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management Proposal Source Buckeye Partners, L.P. 6/7/2016 BPL Election of Directors: 1. Oliver G. Richard, III 2. Clark C. Smith 3. Frank S. Sowinski For For Issuer The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2016. For For Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE ENERGY INDEPENDENCE FUND, INC. Date: August 26, 2016 By: /s/ P. Bradley Adams P. Bradley Adams Chief Executive Officer
